         Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                   )
                                                )
               Plaintiffs,                      )
                                                )
vs.                                             )
                                                      No. 1:17-cv-00365-DAE-AWA
                                                )
GRANDE COMMUNICATIONS                           )
NETWORKS LLC,                                   )
                                                )
               Defendant.
                                                )

RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE TO PRECLUDE
GRANDE FROM OFFERING EVIDENCE OR ARGUMENT ON THE REASONS FOR
        ITS CHANGES IN COPYRIGHT INFRINGEMENT POLICIES

        Through its Motion in Limine to Preclude Grande from Offering Evidence or Argument

on the Reasons for its Changes in Copyright Infringement Policies (ECF No. 317), Plaintiffs seek

to prevent Grande from explaining why it altered its DMCA policy in 2010 and 2017. Before

engaging with the merits of this motion, Grande notes that it filed a motion in limine to exclude

from trial any discussion of Grande’s DMCA termination practices.1 See Grande’s 13th Mot. in

Limine (ECF No. 325). If the Court grants Grande’s motion in limine, the present motion is

moot.

        As for the merits of Plaintiffs’ present motion, Plaintiffs’ arguments regarding Grande’s

2010 and 2017 policy changes present different issues and are addressed separately in the

sections that follow.


1 Plaintiffs intend to argue that Grande’s DMCA policies and history of terminations prove that
Grande recognized Rightscorp’s infringement notices were legitimate and actionable. This
argument is fatally flawed because Grande has never once terminated a subscriber based on the
receipt of a Rightscorp notice. As such, Grande’s history of termination is not probative of
Grande’s views on the legitimacy of Rightscorp’s notices, will only tend to confuse or mislead
the jury, and should be excluded under Rules 402 and 403.


                                                 1
         Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 2 of 8




        I.      Grande’s Decision to Switch to a Notification and Education Policy in 2010

        Almost a decade ago and under the guidance of a prior management team, Grande

implemented a new copyright infringement policy. Pursuant to that policy, Grande notified

subscribers of accusations of copyright infringement and offered education regarding the

impropriety of copying protected materials over the internet. See, e.g. Rohre Dep. Tr. at 93:3-8;

114:4-14 (Ex. 1). Grande has almost no residual information regarding the rationale

underpinning this policy change. Grande’s designated corporate witness researched this issue

extensively and testified in deposition that the “decision was made by the legal team, and I do

not know why or when they made that decision.” Horton Sept. 24, 2019 Dep. Tr. at 35:3-36:4

(Ex. 2). Grande does not know what motivated this policy change and Grande has no

information—one way or the other—regarding the extent to which Grande’s determination that

the infringement notices it received were invalid played a role in this change. Id.

        The evidence Grande will offer at trial is directly consistent with the testimony provided

by Messrs. Rohre and Horton. Grande does not intend to “ambush” Plaintiffs with any new or

different evidence on this topic at trial.

        II.     Grande’s Decision to Switch to a Warning and Termination Policy in 2017

        Plaintiffs’ motion also seeks to prevent Grande from explaining why it changed its policy

in 2017. See, e.g., Mot. in Limine to Preclude Grande from Offering Evidence or Argument on

the Reasons for its Changes in Copyright Infringement Policies at 8 (ECF No. 317) (hereinafter,

“Pls.’ MIL re Policies”) (“Grande should be precluded from offering any evidence at trial that

purports to explain the reasons for its policy change and the relationship, if any, between the Cox

verdict and its actions in 2016-2017”).

        As an initial matter, Grande does not intend to argue that it changed its policy in response




                                                 2
           Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 3 of 8




to the decision in Cox. See BMG Rights Mgmt. (US) LLC, v. Cox Commc'ns, Inc., 199 F. Supp.

3d 958, 988 (E.D. Va. 2016). To the contrary, Grande filed a motion in limine specifically aimed

at excluding any mention of the Cox verdict at trial. See Grande’s 6th Mot. in Limine (ECF No.

318). Consequently, this aspect of Plaintiffs’ motion is not in dispute and can be granted for the

reasons set forth in Grande’s co-pending motion. Id.

       The remainder of Plaintiffs’ motion should be denied. Contrary to Plaintiffs’ argument,

Grande presented clearly admissible testimony from at least three witnesses regarding the

purpose for amending its policy.

       In 2017, Grande adopted a new copyright infringement policy aimed at complying with

the provisions of the DMCA. Grande’s General Manager explained this during his deposition:

       Q: You’re the most senior person in the Grande operation, correct?

       A: Correct.

       Q: List all the reasons for me that Grande instituted a new DMCA policy in
          February 2017.

       A: To deal with the DMCA.

Rohre Dep. Tr. at 119:22-120:4 (Ex. 1).

       Grande’s DMCA agent, Mr. Horton explained that it implemented a new policy aimed at

complying with the DMCA. See, e.g. Horton Feb. 21, 2018 Dep. Tr. at 59:9-25; 95:1-96:16;

102:10-24; 278:3-280:16 (Ex. 3) (“Q: And, during this time frame, Grande is working with RCN

to develop the policy that ultimately was implemented in February 2017 as the DMCA policy;

right? A: That is a true statement.”). Grande’s corporate designee,2 Stephanie Christianson,

also explained that Grande’s new 2017 policy was aimed at complying with the DMCA,




2 See S.   Christianson June 27, 2018 Dep. Tr. at 16:13-17:20 (Ex. 4).


                                                  3
         Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 4 of 8




specifically testifying that the new policy included a repeat infringer termination provision that

aligned with DMCA requirements. Id. at 30:1-6 (“Q: Grande did not have a policy that

provided for the termination of subscribers and account holders who were repeat infringers until,

at the earliest, the DMCA policy and procedure published in 2016, correct? A: Yes.”); 35:2-

36:22; 109:23-111:11; 146:22-147:3 (“Q: Just to orient ourselves in time here, by April 14,

2017, Grande had yet to implement an updated process to deal with infringement notices, right?

This discussion was part of Grande’s implementation of a new process under the DMCA policy

first posted in November 2016, right? A: Yes.”).

       In addition to this testimony, Grande also identified its new 2017 policy in response to an

interrogatory that sought the identification of any policy under which Grande contends it is

entitled to the safe harbor protection of the DMCA. See Grande Supplemental Response to

Interrogatory No. 11 (Ex. 5).

       If necessary, based on these disclosures, Grande should be permitted to explain at trial

that it developed and implemented its 2017 policy in an effort to comply with the DMCA.

Grande asserted attorney/client privilege with regard to the underlying motivations that drove it

to adopt this new policy, but Grande did permit its witnesses to explain that the goal or purpose

of the policy was to comply with the provisions of the DMCA. Separate and apart from this

testimony, the fact that Grande called its new protocol the “DMCA policy” clearly demonstrates

that it was implemented to comply with the requirements of the DMCA.

       It bears repeating that Grande’s Thirteenth Motion in Limine (ECF No. 325) seeks to

prevent Plaintiffs from introducing Grande’s terminations as evidence at trial. All of the

terminations Grande conducted were based on notices sent by companies other than Rightscorp

and as a result those terminations are not relevant to any issue to be decided at trial. By




                                                 4
           Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 5 of 8




excluding these irrelevant terminations, the Court can moot all issues raised by Plaintiffs’ present

motion.

          In addition, regardless of how the Court resolves Grande’s Thirteenth Motion in Limine,

it is premature for Plaintiffs to seek an order preventing Grande from addressing its policy

changes at trial. It is impossible to know how Plaintiffs will put on their case and what

assertions they will make regarding Grande’s various copyright infringement policies—to the

extent the Court permits them to introduce these policies at all. It is entirely possible that

Plaintiffs will introduce evidence or make assertions at trial that will open the door to Grande

offering testimony on these issues. Contrary to Plaintiffs’ argument, this includes the potential

introduction of Grande’s references to its counsel and assertion of the attorney client privilege.

See, e.g., SynQor, Inc. v. Arteyn Techs, Inc., 2:11-cv-54, 2011 WL 3625036, at *27 (E.D. Tex.

Aug. 17, 2011) (permitting introduction of privilege objection to clarify record after opposing

counsel opened the door at trial); see also SEC v. Mapp, 4:16-cv-00246, 2017 WL 8780604, at

*2-3 (E.D. Tex. Dec. 4, 2017) (permitting a party to make reference to his lawyer’s involvement

so as to avoid forcing the party to engage in an “unnatural avoidance” of that information at

trial).

          In sum, Grande should be permitted—if necessary—to explain at trial that it implemented

a new policy in 2017 to attempt to comply with the requirements of the DMCA. This evidence

could be delivered in a way that does not require any reference to lawyers or to attorney/client

privileged communications. At a minimum, given the myriad ways in which the Court may

resolve each parties’ motions in limine and the lack of complete information regarding how

Plaintiffs will put on their case at trial, this is not an issue that should be resolved in absolute

terms through a motion in limine in advance of trial.




                                                   5
        Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 6 of 8




                                       CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ Motion in Limine to Preclude

Grande from Offering Evidence or Argument on the Reasons for its Changes in Copyright

Infringement Policies (ECF No. 317).




                                               6
        Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 7 of 8




Dated: February 14, 2020

                                          By: /s/ Richard L Brophy
                                              Richard L. Brophy
                                              Zachary C. Howenstine
                                              Edward F. Behm
                                              Margaret R. Szewczyk
                                              Abigail L. Twenter
                                              ARMSTRONG TEASDALE LLP
                                              7700 Forsyth Blvd., Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: 314.621.5070
                                              Fax: 314.621.5065
                                              rbrophy@armstrongteasdale.com
                                              zhowenstine@armstrongteasdale.com
                                              ebehm@armstrongteasdale.com
                                              mszewczyk@armstrongteasdale.com
                                              atwenter@armstrongteasdale.com


                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              J.R. Johnson
                                              Texas State Bar No. 24070000
                                              Diana L. Nichols
                                              Texas State Bar No. 00784682
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Telephone: 512.495.6429
                                              Fax: 512.495.6401
                                              Email: steve.ravel@kellyhart.com
                                                      jr.johnson@kellyhart.com
                                                      diana.nichols@kellyhart.com

                                              ATTORNEYS FOR DEFENDANT
                                              GRANDE COMMUNICATIONS
                                              NETWORKS LLC




                                      7
        Case 1:17-cv-00365-DAE Document 338 Filed 02/14/20 Page 8 of 8




                               CERTIFICATE OF SERVICE


       The undersigned certifies that on February 14, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                   /s/ Richard Brophy
                                                   Richard L. Brophy




                                               8
